Case 1:16-cr-00515-NGG-LB Document 79 Filed 01/02/20 Page 1 of 1 PageID #: 1593
                                                                                     1301 Avenue of the Americas, 40th Floor
                                                                                                 New York, NY 10019-6022
                                                                                                         PHONE   212.999.5800
                                                                                                           FAX   212.999.5899
                                                                                                             www.wsgr.com




                                                January 2, 2020

 VIA CM/ECF

 The Honorable Lois Bloom
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:    United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG-LB

 Dear Judge Bloom:

        We represent certain of the defendant’s victims in the above-referenced criminal case, which
 has been referred to Your Honor for decision on the defendant’s Discovery Motion (ECF No.
 71). On December 23, 2019, the Court scheduled oral argument on the defendant’s Discovery
 Motion for January 17, 2020 at 11:00 a.m. We write with the consent of all parties to respectfully
 request that the oral argument be rescheduled to January 28, 2020 at 2 p.m., a time we understand
 the Court is available.


                                                       Respectfully submitted,

                                                       WILSON SONSINI GOODRICH & ROSATI
                                                       Professional Corporation

                                                       s/ Morris J. Fodeman
                                                       Morris J. Fodeman


 cc: All Counsel of Record (via Email and CM/ECF)




           AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                    SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
